Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 8, 2019

                                       No. 04-18-00725-CV

                                          Ebony JONES,
                                            Appellant

                                                 v.

                                 DSRE CENTEX PARTNERS,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2018CV03487
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
       Appellant’s brief was due December 31, 2018.           Neither the brief nor a motion for
extension of time was filed.

         We therefore ORDER appellant to file, on or before January 18, 2019, her appellant’s
brief and a written response reasonably explaining her failure to timely file the brief. If appellant
fails to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a).

        We order the clerk of this court to serve a copy of this order on appellant, who is pro se,
and all counsel.

                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court